DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. Applicant’s argument that Fujii does not teach “disconnecting the wireless connection without sending a disconnect signal from the communication apparatus to the printer,” the examiner respectfully disagrees. It is noted that applicant does not define what a disconnect signal is. All applicant’s disclosure mentions is that the portable terminal is able to secede from the WFDNW without sending the disconnect signal. This means that the portable terminal will withdraw from the WFDNW without sending the disconnect signal to the printer, but not without sending any signal to the printer. The application is silent as to if any signal is sent or received from the printer prior to the disconnect and after the completion notification. Fujii discloses in paragraph 97, that upon receiving the completion notification, a disconnect request, emphasis added, is sent from the portable terminal to the printer. The disconnect request does not mean that a disconnect will occur, or that the mobile device will secede from the Wi-Fi direct network. All a request means is asking if it can perform the disconnect. A disconnect signal, according to the application, would actually mean seceding from the network, which does not happen in Fujii. In fact, the communication between the printer and the mobile device has to remain active as a response from the printer has to be received. Therefore, a request to disconnect is not the same as a disconnect signal. The mobile device still has to perform end processing, which probably includes removing the mobile device from the wireless connection. Therefore, Fujii does teach “disconnecting the wireless connection without sending a disconnect signal from the communication apparatus to the printer.”
It is noted that the 112(b) and (d) rejections are no longer valid as claim 13 is now canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S.P.G. Pub. No. 2014/0368867) in view of Fujii (US 2009/0052344).

	Regarding claim 1, Kim et al. discloses:
A non-transitory computer-readable recording medium storing computer-readable instructions for a communication apparatus, the computer-readable instructions, when executed by a processor of the communication apparatus (see paragraph [0158] generally), causing the communication apparatus to perform: 
communicating a wireless setting value with a printer via a first wireless communication interface of the communication apparatus (paragraph [0046], {Interpretation: The system obtains information (“wireless setting value”) through NFC (“a first wireless communication interface” )}).
establishing a wireless connection with the printer via a second wireless communication interface of the communication apparatus using the wireless setting value that has been communicated with the printer via the first wireless communication interface, the second wireless communication interface being different from the first wireless communication interface (paragraph [0046], {Interpretation: The information obtained is necessary to set up the Wi-Fi direct connect ("a second wireless 
sending first image data representing a first image of a print target to the printer via the second wireless communication interface using the wireless connection that has been established using the wireless setting value that had been communicated with the printer via the first wireless communication interface (paragraph [0046], {Interpretation: The device can then transmit the print job data using the Wi-Fi direct connection.});
Kim et al. does not explicitly disclose:
receiving, after the first image data is sent to the printer via the second wireless communication interface using the wireless connection that has been established using the wireless setting value that had been communicated with the printer via the first wireless communication interface, a print completion notification from the printer via the second wireless communication interface using the wireless connection that has been established using the wireless setting value that had been communicated with the printer via the first wireless communication interface, the print completion notification indicating that a print of the first image is completed by the printer, and the print completion notification being sent from the printer after the print of the first image has been completed by the printer;
controlling, after the first image data is sent to the printer via the second wireless communication interface using the wireless connection that has been established using the wireless setting value that had been communicated with the printer via the first wireless communication interface, a display unit of the communication apparatus to 
disconnecting the wireless connection without sending a disconnect signal from the communication apparatus to the printer in a case where the processor determines that the print completion notification is received from the printer and an instruction is received in the instruction screen that the wireless connection with the printer via the second wireless communication interface is to be disconnected, the wireless connection has been established using the wireless setting value that had been communicated with the printer via the first wireless communication interface.
Fujii teaches receiving, after the first image data is sent to the printer via the second wireless communication interface using the wireless connection that has been established using the wireless setting value that had been communicated with the printer via the first wireless communication interface, a print completion notification from the printer via the second wireless communication interface using the wireless connection that has been established using the wireless setting value that had been communicated with the printer via the first wireless communication interface, the print completion notification indicating that a print of the first image is completed by the printer, and the print completion notification being sent from the printer after the print of the first image has been completed by the printer (Paragraph 96, wherein there is a competition of printing sent from the printer to the camera);
controlling, after the first image data is sent to the printer via the second wireless communication interface using the wireless connection that has been established using the wireless setting value that had been communicated with the printer via the first wireless communication interface, a display unit of the communication apparatus to 
disconnecting the wireless connection without sending a disconnect signal from the communication apparatus to the printer in a case where the processor determines that the print completion notification is received from the printer and an instruction is received in the instruction screen that the wireless connection with the printer via the second wireless communication interface is to be disconnected, the wireless connection has been established using the wireless setting value that had been communicated with the printer via the first wireless communication interface (Paragraphs 96 and 97, wherein the connection is disconnected upon receiving of the disconnection request, which occurs as a result of the completion notification. A disconnection request is not a disconnection signal, as a disconnect request still requires communication to remain active to receive confirmation in order to be able to disconnect).
Kim and Fujii are combinable because they both deal with wireless communication with the printer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Kim with the teachings of Fujii for the purpose of easily allowing a user to interact with different devices wirelessly (Fujii: Paragraphs 11 and 12).

Regarding claim 2, Kim does not explicitly disclose:
maintaining the wireless connection in a case where it is not instructed in the instruction screen that the wireless connection is to be disconnected

Kim and Fujii are combinable because they both deal with wireless communication with the printer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Kim with the teachings of Fujii for the purpose of easily allowing a user to interact with different devices wirelessly (Fujii: Paragraphs 11 and 12).

Regarding claim 3, Kim does not explicitly disclose:
wherein the instruction screen is for prompting a user to instruct whether the wireless connection is to be disconnected, wherein the disconnecting includes: 
disconnecting a wireless network, in a case where the user instructs that the wireless connection is to be disconnected
Fujii further teaches wherein the instruction screen is for prompting a user to instruct whether the wireless connection is to be disconnected (Paragraphs 71 and 119, wherein the user can end the connection, thus causing a disconnection of the communication), wherein the disconnecting includes: 
disconnecting a wireless network, in a case where the user instructs that the wireless connection is to be disconnected (Paragraphs 96 and 97, wherein the 
Kim and Fujii are combinable because they both deal with wireless communication with the printer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Kim with the teachings of Fujii for the purpose of easily allowing a user to interact with different devices wirelessly (Fujii: Paragraphs 11 and 12).

Regarding claim 4, Kim additionally discloses:
wherein the communicating includes receiving the wireless setting value from the printer via the first wireless communication interface (paragraph [0046], {Interpretation: The system obtains information (“wireless setting value”) through NFC (“a first wireless communication interface” )}).
the establishing includes establishing the wireless connection with the printer in order to control the communication apparatus to participate as a child station in a wireless network in which the printer is a parent station (paragraph [0046], {Interpretation: The device can then transmit the print job data using the Wi-Fi direct connection.}).
Kim does not explicitly disclose:
the disconnecting is performed by controlling the communication apparatus to secede from the wireless network in a case where it is instructed in the instruction screen that the wireless connection is to be disconnected.

Kim and Fujii are combinable because they both deal with wireless communication with the printer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Kim with the teachings of Fujii for the purpose of easily allowing a user to interact with different devices wirelessly (Fujii: Paragraphs 11 and 12).

Regarding claim 5, Kim further teaches wherein the establishing includes forming a wireless network to which the communication apparatus and the printer belong (paragraph [0046], {Interpretation: The device can then transmit the print job data using the Wi-Fi direct connection.}).
Kim does not teach the disconnecting includes the communication apparatus seceding from the wireless network.
Fujii does teach the disconnecting includes the communication apparatus seceding from the wireless network (Paragraphs 96 and 97, wherein the connection is disconnected upon receiving of the disconnection request, which occurs as a result of 
Kim and Fujii are combinable because they both deal with wireless communication with the printer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Kim with the teachings of Fujii for the purpose of easily allowing a user to interact with different devices wirelessly (Fujii: Paragraphs 11 and 12).

Regarding claim 6, Kim et al. additionally discloses:
wherein the first wireless communication interface is an interface for performing a wireless communication with an NFC (an abbreviation of Near Field Communication) standard (paragraph [0046], {Interpretation: The system obtains information (“wireless setting value” through NFC (“a first wireless communication interface” } necessary to set up the Wi-Fi direct connect ("a second wireless communication interface").})

Regarding claim 7, Kim discloses:
A communication apparatus comprising:
a first wireless communication interface  (paragraph [0046], {Interpretation: The system obtains information (“wireless setting value”) through NFC (“a first wireless communication interface” )}). ;
a second wireless communication interface which is different from the first wireless communication interface (paragraph [0046], {Interpretation: The information 
a display unit (paragraphs [0058]);
a processor (see paragraph [0158] generally),; and
a memory storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, causing the communication apparatus to perform:
communicating a wireless setting value with a printer via the first wireless communication interface  (paragraph [0046], {Interpretation: The system obtains information (“wireless setting value”) through NFC (“a first wireless communication interface” )}).;
establishing a wireless connection with the printer via the second wireless communication interface using the wireless setting value (paragraph [0046], {Interpretation: The information obtained is necessary to set up the Wi-Fi direct connect ("a second wireless communication interface"). The system can then transmit the print job data using the Wi-Fi direct connection.});;
sending first image data representing a first image of a print target to the printer via the second wireless communication interface using the wireless connection (paragraph [0046], {Interpretation: The device can then transmit the print job data using the Wi-Fi direct connection.});
Kim et al. does not explicitly disclose:

controlling, after the first image data is sent to the printer, the display unit of the communication apparatus to display an instruction screen for receiving a user instruction as to whether the wireless connection is to be disconnected; and
disconnecting the wireless connection without sending a disconnect signal from the communication apparatus to the printer in a case where the processor determines that the print completion notification is received from the printer and an instruction is received in the instruction screen that the wireless connection with the printer via the second wireless communication interface is to be disconnected.
Fujii teaches receiving, after the first image data is sent to the printer, a print completion notification from the printer via the second wireless communication interface using the wireless connection, the print completion notification indicating that a print of the first image is completed by the printer, and the print completion notification being sent from the printer after the print of the first image has been completed by the printer (Paragraph 96, wherein there is a competition of printing sent from the printer to the camera);
controlling, after the first image data is sent to the printer, the display unit of the communication apparatus to display an instruction screen for receiving a user instruction as to whether the wireless connection is to be disconnected (Paragraphs 96 and 97, wherein the user is given the option to either disconnect the connection or move 
disconnecting the wireless connection without sending a disconnect signal from the communication apparatus to the printer in a case where the processor determines that the print completion notification is received from the printer and an instruction is received in the instruction screen that the wireless connection with the printer via the second wireless communication interface is to be disconnected (Paragraphs 96 and 97, wherein the connection is disconnected upon receiving of the disconnection request, which occurs as a result of the completion notification. A disconnection request is not a disconnection signal, as a disconnect request still requires communication to remain active to receive confirmation in order to be able to disconnect).
Kim and Fujii are combinable because they both deal with wireless communication with the printer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Kim with the teachings of Fujii for the purpose of easily allowing a user to interact with different devices wirelessly (Fujii: Paragraphs 11 and 12).

Regarding claim 8, Kim discloses:
a first wireless communication interface (paragraph [0046], {Interpretation: The system obtains information (“wireless setting value”) through NFC (“a first wireless communication interface” ) from the printer.)}).;
a second wireless communication interface which is different from the first wireless communication interface  (paragraph [0046], {Interpretation: The information obtained is necessary to set up the Wi-Fi direct connect ("a second wireless 
a print performing unit (paragraphs [0033], [0039];
a processor and a memory storing computer-readable instructions therein, wherein
the first wireless communication interface communicates a first wireless setting value with a communication apparatus (paragraph [0046], {Interpretation: The system obtains information (“wireless setting value”) through NFC (“a first wireless communication interface” ) from the printer.)}).;, and
the computer-readable instructions, when executed by the processor, causing the printer to perform:
establishing a wireless connection with the communication apparatus via the second wireless communication interface using the first wireless setting value (paragraph [0046], {Interpretation: The information obtained is necessary to set up the Wi-Fi direct connect ("a second wireless communication interface").});
receiving first image data from the communication apparatus via the second wireless communication interface using the wireless connection  (paragraph [0046], {Interpretation: The device can then transmit the print job data to the printer using the Wi-Fi direct connection.});;
controlling the print performing unit to perform a print of a first image represented by the first image data (paragraph [0045]-[0046], {Interpretation: The printer outputs the data sent.}); and
Kim does not explicitly disclose:

wherein the wireless connection is disconnected without sending a disconnect signal from the communication apparatus to the printer in a case where the print completion notification is sent to the communication apparatus and an instruction is received in the communication apparatus that the wireless connection with the communication apparatus via the second wireless communication is to be disconnected.
Fujii does teach sending a print completion notification to the communication apparatus via the second wireless communication interface using the wireless connection after where the print of the first image is completed, the print completion notification indicating that a print of the first image is completed (Paragraph 96, wherein there is a competition of printing sent from the printer to the camera),
wherein the wireless connection is disconnected without sending a disconnect signal from the communication apparatus to the printer in a case where the print completion notification is sent to the communication apparatus and an instruction is received in the communication apparatus that the wireless connection with the communication apparatus via the second wireless communication is to be disconnected (Paragraphs 96 and 97, wherein the connection is disconnected upon receiving of the disconnection request, which occurs as a result of the completion notification. A disconnection request is not a disconnection signal, as a disconnect request still requires communication to remain active to receive confirmation in order to be able to disconnect).
Kim and Fujii are combinable because they both deal with wireless communication with the printer.


Regarding claim 9, Kim does not teach wherein the wireless connection with the communication apparatus is maintained in a case where it is not instructed in the communication apparatus that the wireless connection is to be disconnected.
Fujii does teach wherein the wireless connection with the communication apparatus is maintained in a case where it is not instructed in the communication apparatus that the wireless connection is to be disconnected (Paragraph 96, unless the user selects to end the communication, the connection is maintained).
Kim and Fujii are combinable because they both deal with wireless communication with the printer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Kim with the teachings of Fujii for the purpose of easily allowing a user to interact with different devices wirelessly (Fujii: Paragraphs 11 and 12).

Regarding claim 10, Kim further teaches wherein the establishing includes forming a wireless network to which the communication apparatus and the printer belong (paragraph [0046], {Interpretation: The device can then transmit the print job data using the Wi-Fi direct connection.}).

Fujii does teach the disconnecting includes the communication apparatus seceding from the wireless network (Paragraphs 96 and 97, wherein the connection is disconnected upon receiving of the disconnection request, which occurs as a result of the completion notification. Disconnecting from the device would remove the devices from the network of those two devices as it is a direct connection).
Kim and Fujii are combinable because they both deal with wireless communication with the printer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Kim with the teachings of Fujii for the purpose of easily allowing a user to interact with different devices wirelessly (Fujii: Paragraphs 11 and 12).

Regarding claim 11, Kim additionally discloses:
the first wireless communication interface is configured to send the first wireless setting value to the communication apparatus (paragraph [0046], {Interpretation: The system obtains information (“wireless setting value”) through NFC (“a first wireless communication interface” )}).
the establishing includes establishing the wireless connection with the printer in order to control the communication apparatus to participate as a child station in a wireless network in which the printer is a parent station (paragraph [0046], 
Kim does not explicitly disclose:
the wireless connection is disconnected by the printer controlling the wireless network to disappear 
Fujii does teach the wireless connection is disconnected by the printer controlling the wireless network to disappear (Paragraphs 96 and 97, wherein the connection is disconnected upon receiving of the disconnection request, which occurs as a result of the completion notification).
Kim and Fujii are combinable because they both deal with wireless communication with the printer.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Kim with the teachings of Fujii for the purpose of easily allowing a user to interact with different devices wirelessly (Fujii: Paragraphs 11 and 12).

Regarding claim 12, Kim et al. additionally discloses:
wherein the first wireless communication interface is an interface for performing a wireless communication with an NFC (an abbreviation of Near Field Communication) standard (paragraph [0046], {Interpretation: The system obtains information (“wireless setting value” through NFC (“a first wireless communication interface” } necessary to set up the Wi-Fi direct connect ("a second wireless communication interface").}).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699